Exhibit 10.2

[FORM OF SUBORDINATED CONVERTIBLE NOTE]

IMMUNICON CORPORATION

SUBORDINATED CONVERTIBLE NOTE

 

Issuance Date: December [__], 2006    Original Principal Amount: U.S.
$_____________

FOR VALUE RECEIVED, Immunicon Corporation, a Delaware corporation (the
“Company”), hereby promises to pay to [                    ] or registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
increased pursuant to the addition of any Capitalized Interest hereunder and as
reduced pursuant to the terms hereof pursuant to conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
rate of six percent (6.00%) per annum (the “Interest Rate”), from the date set
out above as the Issuance Date (the “Issuance Date”) until the same becomes due
and payable, whether upon an Interest Date (as defined below) or the Maturity
Date, acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Subordinated Convertible Note (including
all Subordinated Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Subordinated Convertible Notes issued
pursuant to the Securities Purchase Agreement (as defined below) on the Closing
Date (collectively, the “Notes” and such other Subordinated Convertible Notes,
the “Other Notes”). Certain capitalized terms used herein are defined in
Section 26.

(1) PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges, if any, on such Principal
and Interest. The “Maturity Date” shall be December [__], 2009, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event that shall have occurred and be continuing that with the passage of
time and the failure to cure would result in an Event of Default, (ii) through
the date that is ten (10) Business Days after the consummation of a Change of
Control in the event that a Change of Control is publicly announced or a Change
of Control Notice (as defined in Section 5(b)) is delivered prior to the
Maturity Date and (iii) through December [__], 2011 in the event that the
Company cannot effect a Mandatory Conversion of any Unconverted Amount (as
defined below) due to any limitations on conversion due to the limitation on
conversions set forth in Section 3(d)(i). Other than as specifically permitted
by the Note, the Company may not prepay any portion of the outstanding
Principal, accrued and unpaid Interest or accrued and unpaid Late Charges, if
any, on Principal and Interest.

(2) INTEREST; INTEREST RATE. Interest on the outstanding Principal (including
Capitalized Interest (as defined below)) amount of this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days



--------------------------------------------------------------------------------

elapsed and shall be payable quarterly, in arrears, on January [__], April [__],
July [__] and October [__] of each year (each, an “Interest Date”), with the
first Interest Date being January [__] 2007, by adding such Interest to the
Principal amount of this Note as of such Interest Date (the “Capitalized
Interest”). Prior to becoming Capitalized Interest on an Interest Date, Interest
on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of such Interest in the Conversion Amount in accordance with
Section 3(b)(i). From and after the occurrence and during the continuance of an
Event of Default, the Interest Rate shall be increased to twelve percent
(12.0%). In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all transfer taxes and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount; provided that the Company
shall not be required to pay any tax that may be payable in respect of any
issuance of Common Stock to any Person other than the converting Holder or with
respect to any income or similar tax due by the Holder with respect to the Note
or such Common Stock.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest (other than Capitalized Interest
included in Principal) with respect to such Principal and (C) accrued and unpaid
Late Charges with respect to such Principal and Interest and (D) in the case of
a conversion pursuant to Section 3(c)(i), a Holder Change of Control Redemption
pursuant to Section 5(b) or Company Change of Control Redemption pursuant to
Section 5(c), the applicable Present Value of Interest.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $4.09, subject to adjustment as provided herein.

 

2



--------------------------------------------------------------------------------

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 10:00 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the second (2nd) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third
(3rd) Trading Day following the date of receipt of a Conversion Notice (the
“Share Delivery Date”), the Company shall (X) provided that the Transfer Agent
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled. If this Note is physically surrendered for conversion as required
by Section 3(c)(iii) and the outstanding Principal of this Note is greater than
the Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 16(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii) Company’s Failure to Timely Convert. If within three (3) Trading Days after
the Company’s receipt of the facsimile copy of a Conversion Notice the Company
shall fail to issue and deliver a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder’s conversion of any Conversion
Amount (a “Conversion Failure “), and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within five (5) Business Days after the Holder’s request
and in the Holder’s discretion, either (i) pay cash to the Holder in an amount
equal to the Holder’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock, times (B) the Closing Bid Price on
the Conversion Date.

 

3



--------------------------------------------------------------------------------

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 16. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Conversion Amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 21.

(v) Company’s Right of Mandatory Conversion.

(A) Mandatory Conversion. If at any time from and after the eighteen (18) month
anniversary of the Issuance Date (the “Mandatory Conversion Eligibility Date”),
(i) the Closing Sale Price of the Common Stock equals or exceeds, for each of
any twenty (20) consecutive Trading Days following the Mandatory Conversion
Eligibility Date (the “Mandatory Conversion Measuring Period”), $7.50 (as
adjusted for any stock splits, stock dividends, recapitalizations, combinations,
reverse stock splits or other similar events, including any occurring during
such Mandatory Conversion Measuring Period) and (ii) there shall not have been
any Equity Conditions Failure, the Company shall have the right to require the
Holder to convert all, or any portion, of the Conversion Amount then remaining
under this Note into fully paid, validly issued and nonassessable shares of
Common Stock in accordance with Section 3(c)

 

4



--------------------------------------------------------------------------------

hereof at the Conversion Rate as of the Mandatory Conversion Date (as defined
below) with respect to the Conversion Amount (a “Mandatory Conversion”). The
Company may exercise its right to require conversion under this
Section 3(c)(v)(A) by delivering within not more than three (3) Trading Days
following the end of any such Mandatory Conversion Measuring Period a written
notice thereof by facsimile and overnight courier to all, but not less than all,
of the holders of Notes and the Transfer Agent (the “Mandatory Conversion
Notice” and the date all of the holders received such notice is referred to as
the “Mandatory Conversion Notice Date”). The Mandatory Conversion Notice shall
be irrevocable. The Mandatory Conversion Notice shall state (1) the Trading Day
selected for the Mandatory Conversion in accordance herewith, which Trading Day
shall be at least twenty (20) Trading Days but not more than sixty (60) Trading
Days following the Mandatory Conversion Notice Date (the “Mandatory Conversion
Date”), (2) the aggregate Conversion Amount of the Notes subject to mandatory
conversion from all of the holders of the Notes pursuant hereto (and analogous
provisions under the Other Notes) and (3) the number of shares of Common Stock
to be issued to the Holder on the Mandatory Conversion Date. All Conversion
Amounts converted by the Holder after the Mandatory Conversion Notice Date shall
reduce the Conversion Amount of this Note required to be converted on the
Mandatory Conversion Date. The mechanics of conversion set forth in Section 3(c)
shall apply to any Mandatory Conversion as if the Company and the Transfer Agent
had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion. Notwithstanding the foregoing, if the Company cannot
effect a Mandatory Conversion, in whole or in part, of the Conversion Amount of
this Note (such portion, the “Unconverted Amount”) as contemplated in any
Mandatory Conversion Notice due to the limitation on conversions set forth in
Section 3(d)(i), then, as of the applicable Mandatory Conversion Date,
(w) Interest on such Unconverted Amount shall cease to accrue, (x) the Holder
shall have no right to require an Event of Default Redemption with respect to
such Unconverted Amount for Events of Default described in Sections 4(a)(iv),
(v), (viii), (x) and (xi) and, with respect to Section 4(a)(ix), for any
covenant breaches that do not affect the issuance of the Conversion Shares or
the Warrant Shares, (y) the Holder shall not be entitled to receive the 20%
premium in any Change of Control Redemption Price paid by the Company with
respect to such Unconverted Amount as set forth in Section 5(b) hereof and
(z) such Unconverted Amount shall be converted in accordance with
Section 3(c)(iv) on the date such conversion is permitted under Section 3(d)(i).

(B) Pro Rata Conversion Requirement. If the Company elects to cause a conversion
of any Conversion Amount of this Note pursuant to Section 3(c)(v)(A), then it
must simultaneously take the same action in the same proportion with respect to
the Other Notes. If the Company elects a Mandatory Conversion of this Note
pursuant to Section 3(c)(v)(A) (or similar provisions under the Other Notes)
with respect to less than all of the Conversion Amounts of the Notes then
outstanding, then the Company shall require conversion of a Conversion Amount
from each of the holders of the Notes equal to the product of (I) the aggregate
Conversion Amount of Notes which the Company has elected to cause to be
converted pursuant to Section 3(c)(v)(A), multiplied by (II) the fraction, the
numerator of which is the sum of the aggregate Original Principal Amount of the
Notes purchased by such holder of outstanding Notes and the denominator of which
is the sum of the aggregate Original Principal Amount of the Notes purchased by
all holders holding outstanding Notes (such fraction with respect to each holder
is referred to as its “Conversion Allocation Percentage,” and such amount with
respect to each holder is referred to as its “Pro Rata Conversion Amount”);
provided, however, that in

 

5



--------------------------------------------------------------------------------

the event that any holder’s Pro Rata Conversion Amount exceeds the outstanding
Principal amount of such holder’s Note, then such excess Pro Rata Conversion
Amount shall be allocated amongst the remaining holders of Notes in accordance
with the foregoing formula. In the event that the initial holder of any Notes
shall sell or otherwise transfer any of such holder’s Notes, the transferee
shall be allocated a pro rata portion of such holder’s Conversion Allocation
Percentage and the Pro Rata Conversion Amount.

(d) Limitations on Conversions.

(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Section 3(d)(i), in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-K, Form 10-Q or Form
8-K, as the case may be, (y) a more recent public announcement by the Company or
(z) any other notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding. For any reason at any time, upon
the written request of the Holder, the Company shall within two (2) Business
Days confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage not in excess of 9.99% specified
in such notice; provided that (i) any such increase will not be effective until
the sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes; provided, however, that if there is any Unconverted
Amount as of December [__], 2010, the Maximum Percentage shall automatically
increase to 9.99% as of such date.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note, and the Holder of this
Note shall not have the right to receive upon conversion of this Note any shares
of Common

 

6



--------------------------------------------------------------------------------

Stock, if the issuance of such shares of Common Stock would exceed the aggregate
number of shares of Common Stock which the Company may issue upon conversion or
exercise, as applicable, of the Notes and Warrants without breaching the
Company’s obligations under the rules or regulations of the Principal Market
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of Common Stock in excess
of such amount or (B) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders. Until such approval or written opinion is
obtained, no purchaser of the Notes pursuant to the Securities Purchase
Agreement (the “Purchasers”) shall be issued in the aggregate, upon conversion
or exercise, as applicable, of Notes or Warrants, shares of Common Stock in an
amount greater than the product of the Exchange Cap multiplied by a fraction,
the numerator of which is the principal amount of Notes issued to such Purchaser
pursuant to the Securities Purchase Agreement on the Closing Date and the
denominator of which is the aggregate principal amount of all Notes issued to
the Purchasers pursuant to the Securities Purchase Agreement on the Closing Date
(with respect to each Purchaser, the “Exchange Cap Allocation”). In the event
that any Purchaser shall sell or otherwise transfer any of such Purchaser’s
Notes, the transferee shall be allocated a pro rata portion of such Purchaser’s
Exchange Cap Allocation, and the restrictions of the prior sentence shall apply
to such transferee with respect to the portion of the Exchange Cap Allocation
allocated to such transferee. In the event that any holder of Notes shall
convert all of such holder’s Notes into a number of shares of Common Stock
which, in the aggregate, is less than such holder’s Exchange Cap Allocation,
then the difference between such holder’s Exchange Cap Allocation and the number
of shares of Common Stock actually issued to such holder shall be allocated to
the respective Exchange Cap Allocations of the remaining holders of Notes on a
pro rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;

(ii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any holder of
the Notes, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;

(iii) at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 

7



--------------------------------------------------------------------------------

(iv) the Company’s failure to pay to the Holder any cash amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
due in cash or other amounts due in cash when and as due under this Note or any
other Transaction Document (as defined in the Securities Purchase Agreement) or
any other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby to which the
Holder is a party, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure continues for a
period of at least five (5) Business Days;

(v) the Company shall either (i) fail to pay, when due, or within any applicable
grace period, any payment with respect to any Indebtedness in excess of
$250,000, individually or in the aggregate, due to any third party, other than,
with respect to unsecured Indebtedness only, payments contested by the Company
in good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof in accordance with GAAP, or
otherwise be in breach or violation of any agreement for monies owed or owing in
an amount in excess of $250,000, individually or in the aggregate, which breach
or violation permits the other party thereto to declare a default or otherwise
accelerate amounts due thereunder, or (ii) suffer to exist any other
circumstance or event that would, with or without the passage of time or the
giving of notice, result in a default or event of default under any agreement
binding the Company, which default or event of default would or is likely to
have a material adverse effect on the business, operations, properties,
prospects of financial condition of the Company or any of its Subsidiaries,
individually or in the aggregate;

(vi) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

(vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

(viii) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $500,000 amount set forth above;

 

8



--------------------------------------------------------------------------------

(ix) the Company breaches any covenant or other term or condition or any
material representation or warranty of any Transaction Document, except, in the
case of a breach of a covenant which is curable, only if such breach continues
for a period of at least ten (10) consecutive Business Days;

(x) any breach or failure in any respect to comply with Section 12 of this Note;
or

(xi) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within (1) Business Day deliver
written notice thereof via facsimile or e-mail and overnight courier (an “Event
of Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem. Each portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(x) the Conversion Amount to be redeemed and (y) the Redemption Premium and
(ii) the product of (A) the Conversion Rate with respect to such Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice and (B) the greater of (1) the Closing Sale Price of the
Common Stock on the date immediately preceding such Event of Default, (2) the
Closing Sale Price of the Common Stock on the date immediately after such Event
of Default and (3) the Closing Sale Price of the Common Stock on the date the
Holder delivers the Event of Default Redemption Notice (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 10. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any Redemption Premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Reaffirmation. If the Company enters into or is a party to a Fundamental
Transaction in which it is the Successor Entity, the Company shall deliver to
the Holder (i) an affirmation that this Note shall be a continuing obligation of
the Company, or the Company as the Successor Entity, and a reaffirmation of the
Company’s, or the Company’s as the Successor Entity, obligations under the
Transaction Documents following such Fundamental

 

9



--------------------------------------------------------------------------------

Transaction and (ii) a confirmation that there shall be issued upon conversion
of this Note at any time after the consummation of the Fundamental Transaction,
(A) Common Stock or such other shares of publicly traded common stock (or their
equivalent) of the Company, or the Company as the Successor Entity or (ii) if
the Company is not a publicly traded entity following such Fundamental
Transaction, in lieu of the shares of the Company’s Common Stock (or other
securities, cash, assets or other property) issuable upon the conversion of the
Notes prior to such Fundamental Transaction, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Note been
converted immediately prior to such Fundamental Transaction, in each case as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note. Notwithstanding the foregoing, the Holder acknowledges
that in connection with any Fundamental Transaction in which the Company is not
the Successor Entity, the Holder shall only have the rights set forth in
Sections 5(b), 5(c) and 5(d) hereof.

(b) Holder Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”). At any time during the period beginning on the date of the
Holder’s receipt of a Change of Control Notice and ending twenty (20) Trading
Days after the consummation of such Change of Control, the Holder may require
the Company to redeem (a “Holder Change of Control Redemption”) all or any
portion of this Note by delivering written notice thereof (“Holder Change of
Control Redemption Notice”) to the Company, which Holder Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company in cash at a price equal to the
greater of (i) the product of (x) the Conversion Amount being redeemed and
(y) the quotient determined by dividing (A) the greater of the Closing Sale
Price of the Common Stock immediately prior to the consummation of the Change of
Control, the Closing Sale Price immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of the Common Stock
immediately prior to the public announcement of such proposed Change of Control
by (B) the Conversion Price and (ii) 120% of the Conversion Amount being
redeemed; provided, however, that in the event that any Unconverted Amount is
being redeemed pursuant to this Section 5, with respect to any such Unconverted
Amount, clause (ii) of the foregoing shall be calculated as 100% of such amount
(the “Change of Control Redemption Price”). Redemptions required by this
Section 5 shall be made in accordance with the provisions of Section 10. To the
extent redemptions required by this Section 5(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. The parties hereto
agree that in the event of the Company’s redemption of any portion of the Note
under this Section 5(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 

10



--------------------------------------------------------------------------------

(c) Company Change of Control Redemption. Notwithstanding the foregoing
provisions of this Section 5 or the provisions of Section 6(b), in the event of
a Change of Control where the Company is not the Successor Entity, then the
Company shall redeem this Note (a “Company Change of Control Redemption”), in
whole and not in part, at a price equal to the Change of Control Redemption
Price. No sooner than fifteen (15) days nor later than ten (10) days prior to
the consummation of any Change of Control described in the foregoing sentence,
but not prior to the public announcement of such Change of Control, the Company
shall provide notice (the “Company Change of Control Redemption Notice”) of a
Company Change of Control Redemption in writing to the Holder. The Company
Change of Control Redemption Notice shall state (i) that, following the
consummation of the Change of Control, the Company shall redeem all of the
outstanding Notes on the Company Change of Control Redemption Date, (ii) that
the Company shall consummate the Company Change of Control Redemption on the
twentieth (20th) day following the consummation of such Change of Control (the
“Company Change of Control Redemption Date”), (iii) the aggregate outstanding
Conversion Amount of the Notes subject to redemption from all the holders of the
Notes pursuant to this Section 5(c) and analogous provisions of the Other Notes
and (iv) the Company Change of Control Redemption Price that is to be paid to
such Holder on the Company Change of Control Redemption Date.

(d) Change of Control Redemptions. Redemptions required by this Section 5 shall
have priority to payments to shareholders in connection with a Change of
Control. Notwithstanding anything to the contrary in this Section 5, but subject
to Section 3(d), until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5 may be converted, in whole or in part, by the
Holder into, (i) in the event of any conversion occurring prior to the
consummation of such Change of Control, shares of Common Stock pursuant to
Section 3 or (ii) in the event of any conversion occurring following
consummation of such Change of Control, (A) shares of Common Stock pursuant to
Section 3 if the Company’s Common Stock is still outstanding after such Change
of Control or (B) such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Change of Control had such Conversion Amount been converted into Common
Stock immediately prior to such Change of Control.

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

11



--------------------------------------------------------------------------------

(b) Other Corporate Events. Except as otherwise contemplated in Sections 5(b)
and (c) hereof, which shall apply in lieu of this Section 6(b) under the
circumstances set forth in such Sections, in addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, in lieu of the shares of Common Stock otherwise
receivable upon such conversion, such shares of stock, securities, cash, assets
or any other property whatsoever (including warrants or other purchase or
subscriptions rights) which the Holder would have been entitled to receive upon
the happening of such Corporate Event had this Note been converted immediately
prior to such Corporate Event (without taking into account any restrictions or
limitations on the convertibility of this Note). The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date through the first (1st) anniversary
of the Issuance Date, the Company issues or sells, or in accordance with this
Section 7(a) is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued or sold by the Company in connection with any Excluded
Security) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Conversion Price then in
effect shall be reduced to an amount equal to the New Issuance Price. If and
whenever on or after the first (1st) anniversary of the Issuance Date, the
Company issues or sells, or in accordance with this Section 7(a) is deemed to
have issued or sold, any shares of Common Stock (including the issuance or sale
of shares of Common Stock owned or held by or for the account of the Company,
but excluding shares of Common Stock deemed to have been issued or sold by the
Company in connection with any Excluded Security) in a Dilutive Issuance, then
immediately after such Dilutive Issuance, the Conversion Price then in effect
shall be reduced to an amount equal the product of (A) the Conversion Price in
effect immediately prior to such Dilutive Issuance and (B) the quotient
determined by dividing (1) the sum of (I) the product derived by multiplying the
Conversion Price in effect immediately prior to such Dilutive Issuance and the
number of shares of Common Stock Deemed Outstanding immediately prior to such
Dilutive Issuance plus (II) the consideration, if any, received by the Company
upon such Dilutive Issuance, by (2) the product derived by multiplying (I) the
Applicable Price in effect immediately prior to such Dilutive Issuance by
(II) the number of shares of Common Stock Deemed Outstanding immediately after
such Dilutive Issuance. For purposes of determining the adjusted Conversion
Price under this Section 7(a), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or

 

12



--------------------------------------------------------------------------------

exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of

 

13



--------------------------------------------------------------------------------

such change. No adjustment shall be made if such adjustment would result in an
increase of the Conversion Price then in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. If any
Common Stock, Options or Convertible Securities are issued to the stockholders
of the non-surviving entity in connection with any merger in which the Company
is the surviving entity, the amount of consideration therefor will be deemed to
be the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be. The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
Required Holders. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined, at the
Company’s expense, within five (5) Business Days after the tenth (10th) day
following the Valuation Event by an independent, reputable appraiser jointly
selected by the Company and the Required Holders. The determination of such
appraiser shall be deemed binding upon all parties absent manifest error.

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(vi) Floor Price. Until such time as the Company receives any stockholder
approval that may be required under any applicable stockholder approval
provisions in order to allow the Conversion Price to be less than the Conversion
Floor Price (as defined below), including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated (the “Required
Stockholder Approval”), no adjustment pursuant to Sections 7(a) or 7(d) shall
cause the Conversion Price to be less than $3.415, as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction (the “Conversion Floor Price”).

 

14



--------------------------------------------------------------------------------

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

(d) Holder’s Right of Alternative Conversion Price Following Issuance of
Convertible Securities. Subject to Section 4(i) of the Securities Purchase
Agreement, in addition to and not in limitation of the other provisions of this
Section 7, if the Company in any manner issues or sells any Options or
Convertible Securities (any such securities, “Variable Price Securities”) after
the Subscription Date that are convertible into or exchangeable or exercisable
for shares of Common Stock at a price which varies or may vary with the market
price of the Common Shares, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
issuance of such Convertible Securities or Options. Subject to Section 4(i) of
the Securities Purchase Agreement, from and after the date the Company issues
any such Convertible Securities or Options with a Variable Price, the Holder
shall have the right, but not the obligation, in its sole discretion to
substitute the Variable Price for the Conversion Price upon conversion of this
Note by it by designating in the Conversion Notice delivered upon any conversion
of this Note that solely for purposes of such conversion the Holder is relying
on the Variable Price rather than the Conversion Price then in effect. The
Holder’s election to rely on a Variable Price for a particular conversion of
this Note shall not obligate the Holder to rely on a Variable Price for any
future conversions of this Note. Notwithstanding the foregoing, prior to the
receipt of the Required Stockholder Approval, the Variable Price of any Variable
Price Security shall not be permitted to fluctuate below the Conversion Floor
Price.

(e) De Minimis Adjustments. No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least $0.01 in such price; provided, however, that any adjustment which by
reason of this Section 7(d) is not required to be made shall be carried forward
and taken into account in any subsequent adjustments under this Section 7. All
calculations under this Section 7 shall be made by the Company in good faith and
shall be made to the nearest cent or to the nearest one hundredth of a

 

15



--------------------------------------------------------------------------------

share, as applicable. No adjustment need be made for a change in the par value
or no par value of the Company’s Common Stock.

(8) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(9) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase

 

16



--------------------------------------------------------------------------------

in authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.

(10) REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Holder Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within five (5) Business Days after the Company’s receipt of such
notice otherwise. With respect to any Company Change of Control Redemption, the
Company shall deliver the applicable Change of Control Redemption Price to the
Holder on the Company Change of Control Redemption Date. In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with
Section 16(d)) to the Holder representing such Conversion Amount and (z) the
Conversion Price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Conversion Price as in effect on the date on which the Redemption
Notice is voided and (B) the lowest Closing Bid Price of the Common Stock during
the period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile a copy of such notice. If the
Company receives a Redemption Notice and one or more Other Redemption Notices,
during the seven (7) Business Day period beginning on and including the date
which is three (3) Business Days prior to the Company’s receipt of the Holder’s
Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices

 

17



--------------------------------------------------------------------------------

received during such seven (7) Business Day period, then the Company shall
redeem a pro rata amount from each holder of the Notes (including the Holder)
based on the principal amount of the Notes submitted for redemption pursuant to
such Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.

(11) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware and as expressly provided in this Note.

(12) COVENANTS.

(a) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
other than (a) the Indebtedness evidenced by this Note and the Other Notes and
(b) Permitted Indebtedness.

(b) (i) Available Cash Test. So long as this Note is outstanding, the Company’s
Available Cash as of the end of each Fiscal Quarter following the Issuance Date
shall equal or exceed the amount equal to (A) the Cash Burn for such Fiscal
Quarter multiplied by (B) four (4) (the “Available Cash Test”).

(ii) Operating Results Announcement. The Company shall announce (such date, the
“Announcement Date”) its operating results (the “Operating Results”) from which
compliance with the Available Cash Test can be determined for each Fiscal
Quarter no later than the forty-fifth (45th) day after the end of each Fiscal
Quarter or, with respect to the last Fiscal Quarter, the ninetieth (90th) day
after such quarter (the “Announcement Date Deadline”) and, in the event the
Company shall have satisfied the Available Cash Test such announcement shall
include a statement to the effect that the Company is not in breach of the
Available Cash Test for such Fiscal Quarter; provided, however, that in the
event the Company is delayed in announcing its Operating Results for any Fiscal
Quarter, by the applicable Announcement Date Deadline the Company shall, in lieu
of the foregoing, (A) make a statement to the effect that it has complied with
all of its covenants under the Notes, including, the Available Cash Test and
(B) provide to the Holders a certification, in accordance with terms of the next
sentence, certifying the same. On the Announcement Date, the Company shall also
provide to the Holders a certification, executed on behalf of the Company by the
Chief Financial Officer of the Company, certifying that the Company satisfied
the Available Cash Test for such Fiscal Quarter.

(c) Restriction on Redemption and Cash Dividends. So long as this Note is
outstanding, the Company shall not, directly or indirectly, redeem, repurchase
or declare or pay any cash dividend or distribution on its capital stock without
the prior express written consent of the Required Holders, except for
repurchases of capital stock pursuant to arrangements entered into in connection
with grants of equity compensation under any Approved Stock Plan.

(13) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock

 

18



--------------------------------------------------------------------------------

to the same extent as if the Holder had converted this Note into Common Stock
(without regard to any limitations on conversion herein or elsewhere) and had
held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

(14) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes. No consideration shall be offered or paid to any holder of
Notes to amend or consent to a waiver or modification of the Notes unless the
same consideration also is offered to all of the holders of Notes.

(15) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.

(16) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 16(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 16(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 16(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 16(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 16(a) or Section 16(c),

 

19



--------------------------------------------------------------------------------

the Principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance, does
not exceed the Principal remaining outstanding under this Note immediately prior
to such issuance of new Notes), (iii) shall have an issuance date, as indicated
on the face of such new Note, which is the same as the Issuance Date of this
Note, (iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued and unpaid Interest and Late Charges on the Principal and
Interest of this Note, if any, from the Issuance Date.

(17) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

(18) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the actual costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, financial advisory fees and reasonable attorneys’ fees and
disbursements.

(19) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

(20) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(21) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate or any Redemption Price, the
Company shall submit the

 

20



--------------------------------------------------------------------------------

disputed determinations or arithmetic calculations via facsimile within one
(1) Business Day of receipt, or deemed receipt, of the Conversion Notice or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Conversion Rate or any Redemption Price to the Company’s independent,
outside accountant. The Company, at the Company’s expense, shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

(22) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) promptly upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
and (iii) at least twenty (20) days prior to the consummation of a Change of
Control, provided in each case that such information shall be made known to the
public prior to or in conjunction with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal or other amounts due in cash under the Transaction Documents which
is not paid when due shall

 

21



--------------------------------------------------------------------------------

result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of fifteen percent (15%) per annum
from the date such amount was due until the same is paid in full (“Late
Charge”).

(23) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(24) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(25) GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(26) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Approved Stock Plan” means any employee benefit plan which has been or
hereafter is approved by the Board of Directors of the Company, pursuant to
which the Company’s securities may be issued to any employee, officer or
director for services provided to the Company.

 

22



--------------------------------------------------------------------------------

(b) “Available Cash” means an amount equal to (i) the aggregate amount of the
Company’s Cash, Cash Equivalent and Eligible Investment Balances, minus (b) the
Increase in Debt Balance, in each case as of the relevant date of determination.

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Cash Burn” means (i) Net Income plus (ii) Depreciation plus
(iii) Amortization, plus (iv) Stock Based Compensation minus (iv) Capital
Expenditures. For purposes of the foregoing, each of Net Income, Depreciation,
Amortization, Stock Based Compensation and Capital Expenditures shall each be
calculated in accordance with GAAP.

(f) “Cash, Cash Equivalent and Eligible Investment Balances” of the Company and
its Subsidiaries on any date shall be determined from such Persons’ books
maintained in accordance with GAAP, and means, without duplication, the sum of
(i) the cash accrued by the Company and its Subsidiaries on a consolidated basis
on such date and available for use by the Company and its Subsidiaries on such
date, (ii) all assets which would, on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP,
be classified as cash equivalents and (iii) all Eligible Marketable Securities
which are assets which would, on a consolidated balance sheet of the Company and
its Subsidiaries prepared as of such date in accordance with GAAP, be classified
as marketable securities which are current assets.

(g) “Change of Control” means any Fundamental Transaction other than (A) any
reorganization, recapitalization or reclassification of Common Stock, in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or
(B) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company.

(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for

 

23



--------------------------------------------------------------------------------

such security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 21. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

(i) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

(j) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any Common Stock owned or held by or for
the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants.

(k) Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(l) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(m) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, The Nasdaq Global Select Market or The Nasdaq
Capital Market.

(n) “Eligible Marketable Securities” as of any date means marketable securities
which would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date in accordance with GAAP and which are
permitted under the Company’s investment policies as in effect on the Issuance
Date or approved thereafter by the Company’s Board of Directors.

(o) “Equity Conditions” means each of the following conditions: (i) on each day
during the period beginning sixty (60) days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions

 

24



--------------------------------------------------------------------------------

Measuring Period”), all shares of Common Stock issuable upon conversion of the
Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws, other than any restrictions on sale imposed on the
Holder by virtue of the Holder being an affiliate of the Company; (ii) during
the Equity Conditions Measuring Period the Common Stock is designated for
quotation on the Principal Market or any other Eligible Market and shall not
have been suspended from trading on such exchange or market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by such exchange or market been threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the Equity Conditions Measuring Period, the Company shall
have delivered Conversion Shares upon conversion of the Notes and Warrant Shares
upon exercise of the Warrants to the holders on a timely basis as set forth in
Section 2(c)(ii) hereof (and analogous provisions under the Other Notes) and
Sections 2(a) of the Warrants; (iv) any applicable shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any other applicable Eligible Market; provided, however,
that in the event that such shares of Common Stock cannot be issued in full, the
Company shall be permitted to issue to the Holder the maximum amount of shares
of Common Stock without causing any such violation; (v) during the six (6) month
period ending on and including the date immediately preceding the applicable
date of determination, the Company shall not have failed to timely make any
payments within five (5) Business Days of when such payment is due pursuant to
any Transaction Document; (vi) during the Equity Conditions Measuring Period,
there shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated, or (B) an Event of Default or (C) an event that with
the passage of time or giving of notice would constitute an Event of Default;
(vii) the Company shall have no knowledge of any fact that would cause any
shares of Common Stock issuable upon conversion of the Notes and shares of
Common Stock issuable upon exercise of the Warrants not to be eligible for sale
without restriction without the need for registration under any applicable
federal or state securities laws, other than any restrictions on sale imposed on
the Holder by virtue of the Holder being an affiliate of the Company; and
(viii) the Company otherwise shall have been in material compliance with and
shall not have materially breached any provision, covenant, representation or
warranty of any Transaction Document.

(p) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable Mandatory Conversion
Notice Date through the applicable Mandatory Conversion Date, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).

(q) “Excluded Securities” means any Common Stock issued or issuable: (i) (x) in
connection with any Approved Stock Plan to the extent such Common Stock would
not result in a Dilutive Issuance or (y) in connection with any Approved Stock
Plan, which Common Stock would result in a Dilutive Issuance, provided, that
such Common Stock does not exceed 500,000 shares of Common Stock in the
aggregate during the immediately preceding twelve (12) month period; (ii) upon
conversion of the Notes or the exercise of the Warrants; (iii) pursuant to a
bona fide firm commitment underwritten public offering with a nationally
recognized

 

25



--------------------------------------------------------------------------------

underwriter which generates gross proceeds to the Company in excess of
$25,000,000 (other than an “at-the-market offering” as defined in Rule 415(a)(4)
under the 1933 Act and “equity lines”); (iv) upon conversion of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date; and (v) in connection with mergers, acquisitions, strategic business
partnerships or joint ventures, in each case with non-affiliated third parties
and otherwise on an arm’s-length basis, the primary purpose of which, in the
reasonable judgment of the Company’s Board of Directors, is not to raise
additional capital.

(r) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company’s fiscal year
that ends on December 31, or such other fiscal quarter adopted by the Company
for financial reporting purposes in accordance with GAAP.

(s) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Voting Stock or such voting
securities of such other surviving Person immediately following such
transaction, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.

(t) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(u) “Increase in Debt Balance” means the Indebtedness of the Company as of the
relevant date of determination minus $4,333,000 (in each case excluding the
Indebtedness payable in connection with the Notes and any Permitted Subordinated
Indebtedness).

 

26



--------------------------------------------------------------------------------

(v) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(w) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(x) “Permitted Indebtedness” means (i) Senior Indebtedness; (ii) other
Indebtedness approved in writing by the Required Holders; and (iii) Permitted
Subordinated Indebtedness.

(y) “Permitted Subordinated Indebtedness” means unsecured Indebtedness incurred
by the Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by the Notes, as reflected in a written agreement
reasonably acceptable to the Required Holders (as evidenced by the written
consent of such Required Holders (such consent not to be unreasonably withheld,
conditioned or delayed), and which Indebtedness does not provide at any time for
(i) the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one
(91) days after the Maturity Date or later, and (ii) total interest and fees at
a rate in excess of the interest rate hereunder.

(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(aa) “Present Value of Interest” means the amount of any interest that, but for
a conversion pursuant to Section 3(c)(i), a Holder Change of Control Redemption
pursuant to Section 5(b) or a Company Change of Control Redemption pursuant to
Section 5(c), as applicable, would have accrued under this Note at the Interest
Rate for the period from the

 

27



--------------------------------------------------------------------------------

applicable Conversion Date or Mandatory Conversion Date, as the case may be,
through the Maturity Date discounted to the present value of such interest using
a discount rate equal to six percent (6%).

(bb) “Principal Market” means The Nasdaq Global Market.

(cc) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Holder Change of Control Redemption Notices and the Company Change
of Control Redemption Notice, each of the foregoing, individually, a Redemption
Notice.

(dd) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i)—(v) and (viii)—(x) or, in the case of (xi), if such
Event of Default is an Event of Default described in Section 4(a)(i)—(v) and
(viii)—(x) of such Other Note), 120% or (ii) in the case of the Events of
Default described in Section 4(a)(vi)—(vii) or, in the case of (ix), if such
Event of Default is an Event of Default described in Section (a)(vi)—(vii) of
such Other Note), 100%.

(ee) “Redemption Prices” means, collectively, the Event of Default Redemption
Price and the Change of Control Redemption Price, each of the foregoing,
individually, a Redemption Price.

(ff) “Required Holders” means the holders of Notes representing at least
two-thirds (2/3rd) of the aggregate principal amount of the Notes then
outstanding.

(gg) “SEC” means the United States Securities and Exchange Commission.

(hh) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.

(ii) “Senior Indebtedness” means the Indebtedness payable by Company under or in
connection with (i) that certain Amended and Restated Loan and Security
Agreement, dated as of October 20, 2004, among the Company, its Subsidiaries and
Silicon Valley Bank, as amended; and (ii) that certain Master Security
Agreement, dated as of April 15, 2003, between the Company and General Electric
Capital Corporation, as amended, in the case of each of the agreements set forth
in subsections (i) and (ii) as such Senior Indebtedness only may be further
amended, modified, supplemented or refinanced by another asset-based lending
financing arrangement on terms and conditions substantially and materially
similar to the facility being amended, modified, supplement or refinanced;
provided, however, that the aggregate outstanding amount of such Indebtedness
permitted hereunder (taking into account the maximum amounts which may be
advanced under the loan documents evidencing such Senior Indebtedness) does not
at any time exceed $14,333,000.

(jj) “Subscription Date” means December [__], 2006.

 

28



--------------------------------------------------------------------------------

(kk) “Subsidiary” means any entity in which the Company, directly or indirectly,
owns any of the capital stock or holds an equity or similar interest.

(ll) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction.

(mm) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(nn) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(oo) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

(pp) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 21. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

29



--------------------------------------------------------------------------------

(27) SUBORDINATION. The Company and the Holder each agree and acknowledge that:

(a) To the extent there is any conflict between the provisions of this
Section 27 and the other provisions of this Note, the provisions of this
Section 27 shall control. By its acceptance of this Note, the Holder and any
subsequent holder hereof agrees to the terms and conditions of this Section 27.

(b) Holder subordinates to any and all present and future holders of Senior
Indebtedness (the “Senior Lenders”) any security interest or lien that Holder
may have in or in the future obtain in any property of the Company.
Notwithstanding the respective dates of attachment or perfection of any security
interest of Holder and the security interest of Senior Lenders, the security
interest of Senior Lenders in the property of the Company shall at all times be
prior to the security interest of Holder. Nothing in this Section 27 shall be
construed as Senior Lenders’ consent for Holder to take a security interest or
lien in any property of the Company.

(c) All Indebtedness hereunder and under any other Transaction Document (the
“Subordinated Indebtedness”) is subordinated in right of payment to the prior
payment in full of all Senior Indebtedness.

(d) Holder will not demand or receive from the Company (and the Company will not
pay to Holder) all or any part of the Subordinated Indebtedness, by way of
payment, prepayment, setoff, lawsuit or otherwise, nor will Holder exercise any
remedy against the Company or with respect to any of the Senior Lenders’
collateral, nor will Holder commence, or cause to commence, prosecute or
participate in any administrative, legal or equitable action against the
Company, for so long as any portion of the Senior Indebtedness remains
outstanding. The foregoing notwithstanding, Holder shall be entitled, in
accordance with the terms of this Note, to receive payment for any and all
amounts that constitute Subordinated Indebtedness, provided that an event of
default, as defined in the agreements between the Company and the Senior
Lenders, has not occurred and is not continuing and would not exist immediately
after such payment (a “Permitted Payment”). Nothing in this Section 27 shall
prohibit Holder from (i) converting all or any part of the Subordinated
Indebtedness into equity securities of the Company or (ii) receiving payments
that are capitalized and paid-in-kind.

(e) Notwithstanding anything to the contrary contained in this Section 27 or
elsewhere in this Note, if Senior Lender delivers to the Holders a written
notice (a “Blockage Notice”) which states that there has been a default under
any of the Senior Indebtedness, as the case may be, that has not been cured or
waived then, during any Blockage Period (as defined below), no Holder shall
accept or receive any payment of any kind of or on account of the Subordinated
Indebtedness (including any Permitted Payment) or take any other actions
prohibited under Section 27(d), unless and until the earlier of (A) the time
such Senior Creditor notifies a Holder in writing that the default by the
Company has been cured by the Company or waived by such Senior Lender, or
(B) the expiration of the Blockage Period for such Blockage Notice; provided
that (x) Holder may accept and retain any distribution to Company’s unsecured
creditors constituting the proceeds of Company assets that are not otherwise
subject to a Senior Creditor’s security interest or lien and (y) no more than
one Blockage Notice may be delivered

 

30



--------------------------------------------------------------------------------

by the Senior Lenders during any period of 365 consecutive days. Holders agree
to provide prompt written notice to the Senior Lenders upon the occurrence and
during the continuance of any Event of Default under this Note.

As used herein, “Blockage Period” means a period of time beginning on the date a
Blockage Notice is delivered to any Holder and terminating on the earlier to
occur of:

(i) one hundred and eighty (180) days following such date; provided that if,
prior to the expiration of such one hundred and eighty (180) day period, any
Senior Lender has commenced a judicial proceeding or non-judicial actions to
collect or enforce the Senior Indebtedness or foreclose on all or a substantial
portion of its collateral for any of the Senior Indebtedness (in each case, to
the extent such Senior Lender is diligently pursing or conducting in good faith
such proceedings, actions or foreclosures), or a case or proceeding by or
against the Company is commenced under the any Bankruptcy Law, then such period
shall be extended during the continuation of such proceedings and actions until
the indefeasible payment in cash in full of the Senior Indebtedness; or

(ii) the written consent of such termination.

If at any time following the expiration or termination of a Blockage Period
pursuant to this Section 27, Holders are no longer prohibited from receiving any
payments in respect of the Subordinated Indebtedness, Holdings shall be entitled
to receive all payments with respect to the Subordinated Indebtedness that have
been blocked, together with any default interest to the extent applicable.

(f) Holder shall promptly deliver to Senior Lenders in the form received (except
for endorsement or assignment by Holder where required by Senior Lenders) for
application to the Senior Indebtedness any payment, distribution, security or
proceeds received by Holder with respect to the Subordinated Indebtedness other
than in accordance with this Section 27.

(g) In the event of the Company’s insolvency, reorganization or any case or
proceeding under any Bankruptcy Law, the provisions of this Section 27 shall
remain in full force and effect, and Senior Lenders’ claim against the Company
and the estate of the Company shall be paid in full before any payment is made
to Holder.

(h) For so long as any of the Senior Indebtedness remains unpaid, Holder
irrevocably appoints each Senior Lender as Holder’s attorney-in-fact, and grants
to each Senior Lender a power of attorney with full power of substitution, in
the name of Holder or in the name of each Senior Lender, for the use and benefit
of each Senior Lender, without notice to Holder, to perform at such Senior
Lender’s option the following acts in any bankruptcy, insolvency or similar
proceeding involving the Company.

(i) To file the appropriate claim or claims in respect of the Subordinated
Indebtedness on behalf of Holder if Holder does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if a
Senior Lenders elects, in its sole discretion, to file such claim or claims; and

 

31



--------------------------------------------------------------------------------

(ii) To vote Holder’s claims in respect of any Subordinated Indebtedness in any
manner that any Senior Lender deems appropriate for the enforcement of its
rights hereunder.

(i) This Section 27 shall remain effective for so long as the Company owes any
amounts to Senior Lenders. If, at any time after payment in full of the Senior
Indebtedness any payments of the Senior Indebtedness must be disgorged by Senior
Lenders for any reason (including, without limitation, the bankruptcy of the
Company) this Section 27 and the relative rights and priorities set forth herein
shall be reinstated as to all such disgorged payments as though such payments
had not been made and Holder shall immediately pay over to Senior Lenders all
payments received with respect to the Subordinated Indebtedness to the extent
that such payments would have been prohibited hereunder. At any time and from
time to time, without notice to Holder, Senior Lenders may take such actions
with respect to the Senior Indebtedness as Senior Lenders, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to the Company, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Indebtedness
and any collateral securing the Senior Indebtedness, and enforcing or failing to
enforce any rights against the Company or any other person. No such action or
inaction shall impair or otherwise affect Senior Lenders’ rights hereunder.

(j) The provisions of this Section 27 shall bind any successors or assignees of
Holder and shall benefit any successors or assigns of Senior Lenders, and, if
the Company refinances a portion of the Senior Indebtedness with a new lender,
such new lender shall be deemed a successor of Senior Lenders for purposes of
this Section 27. This Section 27 is solely for the benefit of Holder and Senior
Lenders and not for the benefit of the Company or any other party.

(k) The provisions of this Section 27 may be amended only by written instrument
signed by Holder and Senior Lenders.

(l) In the event of any legal action to enforce the rights of a party under this
Section 27, the party prevailing in such action shall be entitled, in addition
to such other relief as may be granted, all reasonable costs and expenses,
including reasonable attorney’s fees, incurred in such action.

 

32



--------------------------------------------------------------------------------

(28) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

IMMUNICON CORPORATION By:        Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

IMMUNICON CORPORATION

CONVERSION NOTICE

Reference is made to the Subordinated Convertible Note (the “Note”) issued to
the undersigned by Immunicon Corporation (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock par value $0.001 per share (the “Common Stock”) of the Company, as
of the date specified below.

 

Date of Conversion:
___________________________________________________________________________

Aggregate Conversion Amount to be converted:
_____________________________________________________

Please confirm the following information:

Conversion Price:
_____________________________________________________________________________

(If Variable Price

is being used for

this Conversion)

Variable Price:
________________________________________________________________________________

Number of shares of Common Stock to be issued:
____________________________________________________

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:
______________________________________________________________________________________

                _______________________________________________________________________________________

                _______________________________________________________________________________________

Facsimile Number:
_______________________________________________________________________________

Authorization:
__________________________________________________________________________________

By:
______________________________________________________________________________________

Title:
________________________________________________________________________________

Dated:
_____________________________________________________________________________________________



--------------------------------------------------------------------------------

Account Number:
______________________________________________________________________________________

    (if electronic book entry transfer)

Transaction Code Number:
_______________________________________________________________________________

    (if electronic book entry transfer)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
Stocktrans, Inc. to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated December __, 2006 from
the Company and acknowledged and agreed to by Stocktrans, Inc.

 

IMMUNICON CORPORATION By:        Name:   Title: